DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
 As to claims 2 and 9, “QAM” should be defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal perse unless defined otherwise in the application as filed. In this case, the instant specification, provides only open-ended examples of media embodiments. The instant specification states that “The term "computer-readable medium "refers to any computer program product , apparatus or device used to provide machine instructions or data to the programmable data processor, e.g., magnetic disks, optical disks, solid-state storage devices, memories, and programmable logic devices (PLDs), including computer-readable media that receive machine instructions as computer-readable signals. 
[00066] For example, the computer-readable medium may include the dynamic random access25 memory (DRAM), random access memory (RAM), read only memory (ROM), electrically erasable read only memory (EEPROM), compact disk read only memory (CD-ROM) or other optical disk storage devices, magnetic disk storage devices or other magnetic storage devices, or 16IIE208248any other medium that can be used to carry or store the required computer-readable program codes in the form of instructions or data structures and can be accessed by a general or special computer or a general or special processor.” See specification, paragraphs [00065]-[00067].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kawada (US 2017/0359742).
As to claims 1, 8, and 15, Kawada teaches a modem (Fig. 1, apparatuses 10 and 20), a communication method, and/or a non-transitory computer readable medium comprising: a memory, in which an instruction is stored; and a processor, configured to execute the instruction stored in the memory to cause the modem to execute the following operations (claim 5, paragraphs [0081] and [0082]): detecting whether a modulation mode of the modem is inverted (i.e., changed from higher order to lower order or vice versa), the modem being capable of operating in a plurality of modulation modes, and each modulation mode having a different modulation order (Fig. 4, paragraph 0051]); and in response to the determination that the number of times of inversion of the modulation mode within a first predetermined time has reached a threshold (and exceeded the threshold), setting the modulation mode of the modem to a modulation mode other than a modulation mode with the highest modulation order in all modulation modes included in the inversion process (i.e., the reduced modulation mode/order, paragraph [0052]) and maintaining the set modulation mode for a second predetermined time (i.e., reduced modulation mode for the duration of signal transmission).
	As to claims 2 and 16, Kawada further teaches that the modulation mode corresponds to QAM-based OFDM modulation, and the modulation order of the modulation mode is the modulation order of QAM (Fig. 4).
	As to claims 3, 10, and 16, Kawada further teaches that the processor is further configured to execute the instruction stored in the memory to cause the modem to execute the following operation: determining that an inversion of the modulation mode has occurred when it is detected that the modulation mode of the modem is switched from a modulation mode of a first modulation order to a modulation mode of a second modulation order, and then to a modulation mode of a third modulation order, wherein, the second modulation order is smaller than each of the first modulation order and the third modulation order (Fig. 4, paragraph [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada.
	As to claims 4, 11, and 18, Kawada further teaches that the processor is further configured to execute the instruction stored in the memory to cause the modem to execute the following operation: setting the modulation mode of the modem to a modulation mode with the reduced/decreased modulation order (paragraphs [0051] and [0052]).
	Kawada does not expressly teach setting the modulation mode of the modem to a modulation mode with the lowest modulation order included in the last inversion.
	It is officially noted that it is obvious to set the modulation mode to the lowest modulation order in the last inversion since it is determined that communication quality is (still) unstable using the modulation mode included in the last inversion in order to improve and/or stabilize communication quality.
	It would have been obvious to one of ordinary skill in the art to set the modulation mode to the lowest modulation order included in the last inversion for the reason(s) stated above.

Allowable Subject Matter
Claims 5-7, 11-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dang et al., US 2013/0121179, abstract, Fig. 4, paragraph [0048]
Yoshii et al., US 2007/0121737, Fig. 2
Labonte et al., WO 98/37710, abstract, claims 1-3
Wilhelm, EP 1 455 547 A1, Fig. 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632